DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on September 24, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments for the claims have been received. 
2.	Claims 1-20 are currently pending consideration.


Information Disclosure Statement
3.	Initialed and dated copies of Applicant’s IDS (Form 1449), received on 9/24/2020 and 5/27/2021, are attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,816,987.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘987 Patent anticipate or render obvious all of the claims of the present application as mapped below. 

	
Present Application
U.S. Patent 10,816,987
1. A vehicle comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to: determine a planned path of the vehicle; determine, based at least in part on a first process, a first planned acceleration for travelling along the planned path; determine, based at least in part on a second process, a second planned acceleration of the vehicle along the planned path; determine, based at least on the first planned acceleration and the second planned acceleration, a control acceleration of the vehicle along the planned path, the control acceleration comprising a function of the first planned acceleration and the second planned acceleration; and control the vehicle to accelerate along the planned path in accordance with the control acceleration. 2. The vehicle of claim 1, further comprising one or more sensors, wherein determining the second planned acceleration comprises: receiving sensor data from the one or more sensors, the sensor data comprising information about an object in an environment of the vehicle; and determining, as the second planned acceleration, an acceleration of the vehicle responsive to the object impacting travel of the vehicle along the planned path. 3. The vehicle of claim 1, wherein the instructions, when executed by the one or more processors, further configure the vehicle to: determine a first weighting factor associated with the first planned acceleration; and determine a second weighting factor associated with the second planned acceleration, wherein the second weighting factor is based at least in part on a probability of an object impacting travel of the vehicle or a classification of the object. 4. The vehicle of claim 3, wherein the instructions, when executed by the one or more processors, further configure the vehicle to: determine a probability that the object will impact travel of the vehicle along the planned path, wherein the first weighting factor is a fixed weighting factor and the second weighting factor is a function of the probability. 5. The vehicle of claim 1, wherein the instructions, when executed by the one more processors, further configure the vehicle to: determine a probability that an object will impact travel of the vehicle along the planned path; and one or more of: determine that the probability meets or exceeds a first threshold; or determine that the probability is equal to or below a second threshold higher than the first threshold. 6. The vehicle of claim 5, wherein the instructions, when executed by the one or more processors, further configure the vehicle to at least one of: control the vehicle to accelerate along the planned path at the first planned acceleration in response to determining that the probability is below the first threshold; or control the vehicle to accelerate along the planned path at the second planned acceleration in response to determining that the probability is above the second threshold. 7. The vehicle of claim 5, wherein the object is a first object and the instructions, when executed by the one or more processors, further configure the vehicle to: determine a first probability that the first object will enter the planned path of the vehicle; detect a second object; determine a second probability that the second object will enter the planned path of the vehicle; determine a third planned acceleration of the vehicle along the planned path, the third planned acceleration being an acceleration of the vehicle responsive to the second object entering the planned path of the vehicle; and wherein the control acceleration is further determined based at least in part on the third planned acceleration. 8. The vehicle of claim 1, wherein the first planned acceleration is based at least in part on at least one of a speed limit associated with a road on which the planned path is disposed, a velocity of an object in the planned path, an acceleration of the object, or a distance between the object and the vehicle. 9. A method comprising: determining a planned path of a vehicle through an environment; determining, using a first process, a first planned acceleration of the vehicle along the planned path; determining, using a second process, a second planned acceleration of the vehicle along the planned path; determining, based at least on the first planned acceleration and the second planned acceleration, a control acceleration of the vehicle along the planned path, the control acceleration being a function of the first planned acceleration and the second planned acceleration; and controlling the vehicle to accelerate along the planned path at the control acceleration. 10. The method of claim 9, further comprising: determining a first weighting factor associated with the first planned acceleration; and determining a second weighting factor associated with the second planned acceleration, wherein the control acceleration is based at least in part on an optimization performed using the first planned acceleration, the second planned acceleration, the first weighting factor, and the second weighting factor. 11. The method of claim 10, further comprising at least one of: determining that the probability is equal to or above a first threshold; or determining that the probability is equal to or below a second threshold higher than the first threshold. 12. The method of claim 9, further comprising: identifying, based at least in part on sensor data acquired from a sensor on the vehicle, an object in the environment, wherein the second planned acceleration is based at least in part on the object. 13. The method of claim 12, further comprising: determining a probability that the object will impact travel of the vehicle; and determining a weighting factor associated with the second planned acceleration, wherein the second weighting factor is at least one of a linear function or a higher-order function of the probability, wherein the control acceleration is further based at least in part on the weighting factor. 14. The method of claim 12, wherein the object is a first object, the method further comprising: identifying a second object in the environment; determining a third planned acceleration of the vehicle along the planned path, the third planned acceleration being an acceleration of the vehicle responsive to the second object impacting the planned path of the vehicle; and wherein the control acceleration is further based at least in part on the third planned acceleration and a weighting factor associated with the third planned acceleration. 15. The method of claim 14, further comprising: determining a first classification of the first object, wherein the second weighting factor is based at least in part on the first classification; and determining a second classification of the second object, wherein the third weighting factor is based at least in part on the second classification. 16. Non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: determining, using a first process, a first planned acceleration for a vehicle to travel along a planned path through an environment; determining, using a second process, a second planned acceleration of the vehicle for the vehicle to travel along the planned path; determining, based at least on the first planned acceleration and the second planned acceleration a control acceleration of the vehicle along the planned path, the control acceleration being different from the first planned acceleration and the second planned acceleration; and controlling the vehicle to accelerate along the planned path according to the control acceleration. 17. The non-transitory computer-readable medium of claim 16, the operations further comprising: determining a first weighting factor associated with the first planned acceleration; and determining a second weighting factor associated with the second planned acceleration, wherein the control acceleration is based at least in part on an optimization performed using the first planned acceleration weighted by the first weighting factor and the second planned acceleration weighted by the second weighting factor. 18. The non-transitory computer-readable medium of claim 17, wherein the second weighting factor is based at least in part on a value of a probability an object will impact travel of the vehicle, a classification of the object, or a speed of the vehicle. 19. The non-transitory computer-readable medium of claim 16, the operations further comprising: identifying, based on sensor data, an object in the environment; determining a probability that the object will impact travel of the vehicle along the planned path; and at least one of: determining that the probability is equal to or above a first threshold; or determining that the probability is equal to or below a second threshold higher than the first threshold. 
20. The non-transitory computer-readable medium of claim 16, wherein the determining the control acceleration further includes: predicting a future position of the vehicle and the object; determining a predicted acceleration associated with the future position; and determining the control acceleration based on the predicted acceleration.
1. A vehicle comprising: one or more sensors disposed on the vehicle; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to: determine a planned path of the vehicle through an environment; determine a first acceleration of the vehicle to execute the planned path; receive sensor data from the one or more sensors, the sensor data comprising information about an object in the environment; determine, based at least in part on the sensor data, that a probability that the object will impact travel of the vehicle along the planned path meets or exceeds a threshold probability; determine a second acceleration of the vehicle along the planned path, the second acceleration being an acceleration of the vehicle responsive to the object impacting travel of the vehicle along the planned path; determine a first weighting factor associated with the first acceleration; determine a second weighting factor associated with the second acceleration; determine, as a function of at least the first acceleration, the second acceleration, the first weighting factor, and the second weighting factor, a third acceleration of the vehicle to execute planned path, the third acceleration being different from the first acceleration and the second acceleration; and control the vehicle to execute the planned path in accordance with the third acceleration.
2. The vehicle of claim 1, wherein the instructions, when executed by the one or more processors, further configure the vehicle to: wherein the second weighting factor is based at least in part on the probability or a classification of the object.
3. The vehicle of claim 2, wherein the first weighting factor is a fixed weighting factor and the second weighting factor is a function of the probability.
4. The vehicle of claim 2, wherein the threshold probability is a first threshold and the instructions, when executed by the one or more processors, further configure the vehicle to: determine that the probability meets or exceeds the first threshold; and determine that the probability is equal to or below a second threshold higher than the first threshold.
5. The vehicle of claim 4, wherein the instructions, when executed by the one or more processors, further configure the vehicle to at least one of: control the vehicle to accelerate along the planned path at the first acceleration in response to determining that the probability is below the first threshold; or control the vehicle to accelerate along the planned path at the second acceleration in response to determining that the probability is above the second threshold.
6. The vehicle of claim 1, wherein the first weight is based at least in part on at least one of a speed limit associated with a road on which the planned path is disposed, a velocity of a second object in the planned path, an acceleration of the second object, or a distance between the second object and the vehicle.
7. The vehicle of claim 2, wherein the object is a first object, the probability is a first probability, and the instructions, when executed by the one or more processors, further configure the vehicle to: identify a second object in the environment; determine a second probability that the second object will enter the planned path of the vehicle; determine a fourth acceleration of the vehicle along the planned path, the fourth acceleration being an acceleration of the vehicle responsive to the second object entering the planned path of the vehicle; and determine, based at least in part on the second probability, a third weighting factor associated with the fourth acceleration, wherein the third acceleration is further determined based at least in part on the fourth acceleration and the third weighting factor.
8. A method comprising: determining a planned path of a vehicle through an environment; determining a first acceleration of the vehicle to execute the planned path; identifying, based at least in part on sensor data acquired from a sensor on the vehicle, an object in the environment; determining a second acceleration of the vehicle, different from the first acceleration, to execute the planned path based at least in part on the object; determining a probability that the object will impact the planned path of the vehicle; determining, based at least on the first acceleration, the second acceleration, and the probability, a third acceleration of the vehicle to execute the planned path, the third acceleration being different from the first acceleration and from the second acceleration; and controlling the vehicle to execute the planned path at the third acceleration.
9. The method of claim 8, further comprising: determining a first weighting factor associated with the first acceleration; and determining a second weighting factor associated with the second acceleration; wherein the third acceleration is based at least in part on an optimization performed using the first acceleration, the second acceleration, the first weighting factor, and the second weighting factor.
10. The method of claim 9, wherein the second weighting factor is at least one of a linear function or a higher-order function of the probability.
11. The method of claim 8, further comprising: determining that the probability is equal to or above a first threshold; and determining that the probability is equal to or below a second threshold higher than the first threshold.
12. The method of claim 9, wherein the object is a first object and the probability is a first probability, the method further comprising: identifying a second object in the environment; determining a second probability that the second object will impact the planned path of the vehicle; determining a fourth acceleration of the vehicle along the planned path, the fourth acceleration being an acceleration of the vehicle responsive to the second object impacting the planned path of the vehicle; and determining, based at least in part on the second probability, a third weighting factor associated with the fourth acceleration, wherein the optimization is further performed using the fourth acceleration and the third weighting factor.
13. The method of claim 12, further comprising: determining a first classification of the first object, wherein the second weighting factor is based at least in part on the first classification; and determining a second classification of the second object, wherein the third weighting factor is based at least in part on the second classification.
14. Non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: determining a planned path of a vehicle through an environment; determining a first acceleration of the vehicle to execute the planned path; identifying, based at least in part on sensor data acquired from a sensor on the vehicle, an object in the environment; determining a second acceleration of the vehicle, different from the first acceleration, to execute the planned path based at least in part on the object; determining a probability that the object will impact the planned path of the vehicle; determining, based at least on the first acceleration, the second acceleration, and the probability, a third acceleration of the vehicle to execute the planned path, the third acceleration being different from the first acceleration and the second acceleration; and controlling the vehicle to execute the planned path at the third acceleration.
15. The non-transitory computer-readable medium of claim 14, the operations further comprising: determining a first weighting factor associated with the first acceleration; and determining a second weighting factor associated with the second acceleration, wherein the third acceleration is based at least in part on an optimization performed using the first acceleration weighted by the first weighting factor and the second acceleration weighted by the second weighting factor.
16. The non-transitory computer-readable medium of claim 15, wherein the second weighting factor is based at least in part on a value of the probability, a classification of the object, or a speed of the vehicle.
17. The non-transitory computer-readable medium of claim 14, the operations further comprising: determining that the probability is equal to or above a first threshold; and determining that the probability is equal to or below a second threshold higher than the first threshold.
18. The non-transitory computer-readable medium of claim 14, wherein the object is a first object and the probability is a first probability, the operations further comprising: identifying a second object in the environment; determining a second probability that the second object will impact the planned path of the vehicle; based at least in part on the second probability being below the first threshold, excluding the second object from the determining the third acceleration; and based at least in part on the second probability being equal to or above the first threshold: determining a fourth acceleration of the vehicle based at least in part on the second object; and determining third weighting factor based on the second probability, wherein the determining the third acceleration is further based at least in part on the fourth acceleration and the third weighting factor.
19. The non-transitory computer-readable medium of claim 14, wherein the first weight is based at least in part on at least one of a speed limit associated with a road on which the planned path is disposed, a velocity of a second object in the planned path, an acceleration of the second object, or a distance of the second object from the vehicle.
20. The non-transitory computer-readable medium of claim 14, wherein the determining the third acceleration further includes predicting one or more positions of the vehicle and the object over a future time period, determining accelerations at a plurality of time steps in the future time period, and determining the third acceleration based on the accelerations.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (U.S. Patent Pub. No. US 2020/0031340) in view of Agnew et al. (U.S. Patent Pub. No. US 2015/0210280). 

Regarding claim 1, Tao discloses: 
A vehicle comprising: 
one or more processors (paragraph 0028:  the planning system includes processors); and 
memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to: 
determine a planned path of the vehicle (paragraphs 0028, 0041-0043:  plan a path from a starting point to a destination point); 
determine, based at least in part on a first process, a first planned acceleration for travelling along the planned path (paragraphs 0060, 0101:  the speed component determines the plurality of speeds/accelerations that the vehicle can use for a portion of the path based on factors such as speed of obstacles, traffic conditions and road conditions); 
determine, based at least in part on a second process, a second planned acceleration of the vehicle along the planned path (paragraphs 0039-0041:  the decision module may decide whether to overtake, yield, stop, or pass an object); 
determine, based at least on the first planned acceleration and the second planned acceleration, a control acceleration of the vehicle along the planned path, the control acceleration comprising a function of the first planned acceleration and the second planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile); and 
control the vehicle to accelerate along the planned path in accordance with the control acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile).
Though Tao discloses determining whether a vehicle is more likely or not to make a certain movement (paragraphs 0038:  for each object a prediction module predicts what the object will behave under the circumstances including whether a vehicle is more likely to turn left than right), Tao does not explicitly disclose determining an actual probability that the object will impact travel of the vehicle or the control acceleration comprising a function of the first planned acceleration and the second planned acceleration.  In an analogous art, Agnew discloses controlling the acceleration or deceleration of a vehicle based on a confidence value which is based on the probability of collision with the object (paragraph 0006, 0019, 0035, 0036).  It would have been obvious to one of ordinary skill in the art to calculate the probability of collision based on a confidence value to determine when to enact avoidance action (Agnew:  see abstract, paragraph 0019).  Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Tao discloses: 
The vehicle of claim 1, further comprising one or more sensors, wherein determining the second planned acceleration comprises: 
receiving sensor data from the one or more sensors, the sensor data comprising information about an object in an environment of the vehicle (paragraphs 0024, 0030: sensory system can include a radar unit which can sense objects within the local environment); and 
determining, as the second planned acceleration, an acceleration of the vehicle responsive to the object impacting travel of the vehicle along the planned path (paragraphs 0039-0041:  the decision module may decide whether to overtake, yield, stop, or pass an object).  Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Tao discloses: 
The vehicle of claim 1, wherein the instructions, when executed by the one or more processors, further configure the vehicle to: 
determine a first weighting factor associated with the first planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)); and 
determine a second weighting factor associated with the second planned acceleration, wherein the second weighting factor is based at least in part on a probability of an object impacting travel of the vehicle or a classification of the object (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)). Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Tao discloses: 
The vehicle of claim 3, wherein the instructions, when executed by the one or more processors, further configure the vehicle to: 
determine a probability that the object will impact travel of the vehicle along the planned path, wherein the first weighting factor is a fixed weighting factor and the second weighting factor is a function of the probability (paragraph 0058:  the weighting factor is based on various factors including whether there are obstacles in the path (pedestrians, vehicles, obstructions, etc.). Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Tao discloses: 
The vehicle of claim 1, wherein the instructions, when executed by the one more processors, further configure the vehicle to: 
 Tao does not explicitly disclose determining a probability that an object will impact travel of the vehicle along the planned path; and one or more of determine that the probability meets or exceeds a first threshold or determine that the probability is equal to or below a second threshold higher than the first threshold. 
Though Tao discloses determining whether a vehicle is more likely or not to make a certain movement (paragraphs 0038:  for each object a prediction module predicts what the object will behave under the circumstances including whether a vehicle is more likely to turn left than right), Tao does not explicitly disclose determining an actual probability that the object will impact travel of the vehicle.  In an analogous art, Agnew discloses controlling the acceleration or deceleration of a vehicle based on a confidence value which is based on the probability of collision with the object (paragraph 0006, 0019, 0035, 0036).  It would have been obvious to one of ordinary skill in the art to calculate the probability of collision based on a confidence value to determine when to enact avoidance action (Agnew:  see abstract, paragraph 0019).  Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Tao does not explicitly disclose determining that the probability is equal to or above a first threshold and determining that the probability is equal to or below a second threshold higher than the first threshold. In an analogous art, Agnew discloses the probability of collision is used to calculate a confidence value which can determine whether a path should be changed (Agnew:  paragraphs 0019-0020).  The current path would have a weighted value of 1 since the vehicle would not need to determine an avoidance action (Agnew:  paragraph 0019).  Therefore, the confidence values of Agnew are analogous to the weighting factors of Tao as they both determine whether a certain segment should be taken.  However, in Agnew the factors are only used in a case of an avoidance action.  It would have been obvious to use the confidence values of Agnew in the system of Tao so that the vehicle can perform an avoidance action when the probability of a collision is higher than a threshold (Agnew:  paragraph 0019).  Claim 7 is rejected as applied above in rejecting claim 5.  Furthermore, Tao discloses: 
The vehicle of claim 5, wherein the object is a first object and the instructions, when executed by the one or more processors, further configure the vehicle to: 
determine a first probability that the first object will enter the planned path of the vehicle; 
detect a second object (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 4th segment has the lowest cost, then the vehicle will proceed along with the 4th segment with the 4th acceleration profile); 
determine a second probability that the second object will enter the planned path of the vehicle; 
determine a third planned acceleration of the vehicle along the planned path, the third planned acceleration being an acceleration of the vehicle responsive to the second object entering the planned path of the vehicle (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 4th segment has the lowest cost, then the vehicle will proceed along with the 4th segment with the 4th acceleration profile); and 
wherein the control acceleration is further determined based at least in part on the third planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile).  Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Tao discloses: 
The vehicle of claim 1, wherein the first planned acceleration is based at least in part on at least one of a speed limit associated with a road on which the planned path is disposed, a velocity of an object in the planned path, an acceleration of the object, or a distance between the object and the vehicle (paragraph 0060:  speed component may identify set of speeds based on factors such as speed of obstacles and speed limit). Regarding claim 9, Tao discloses: 
A method comprising: 
determining a planned path of a vehicle through an environment (paragraphs 0028, 0041-0043:  plan a path from a starting point to a destination point); 
determining, using a first process, a first planned acceleration of the vehicle along the planned path (paragraphs 0060, 0101:  the speed component determines the plurality of speeds/accelerations that the vehicle can use for a portion of the path based on factors such as speed of obstacles, traffic conditions and road conditions); 
determining, using a second process, a second planned acceleration of the vehicle along the planned path (paragraphs 0039-0041:  the decision module may decide whether to overtake, yield, stop, or pass an object); 
determining, based at least on the first planned acceleration and the second planned acceleration, a control acceleration of the vehicle along the planned path (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile); and 
controlling the vehicle to accelerate along the planned path at the control acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile).
Though Tao discloses determining whether a vehicle is more likely or not to make a certain movement (paragraphs 0038:  for each object a prediction module predicts what the object will behave under the circumstances including whether a vehicle is more likely to turn left than right), Tao does not explicitly disclose determining an actual probability that the object will impact travel of the vehicle or the control acceleration comprising a function of the first planned acceleration and the second planned acceleration.  In an analogous art, Agnew discloses controlling the acceleration or deceleration of a vehicle based on a confidence value which is based on the probability of collision with the object (paragraph 0006, 0019, 0035, 0036).  It would have been obvious to one of ordinary skill in the art to calculate the probability of collision based on a confidence value to determine when to enact avoidance action (Agnew:  see abstract, paragraph 0019).  Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Tao discloses: 
The method of claim 9, further comprising: 
determining a first weighting factor associated with the first planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)); and 
determining a second weighting factor associated with the second planned acceleration, wherein the control acceleration is based at least in part on an optimization performed using the first planned acceleration, the second planned acceleration, the first weighting factor, and the second weighting factor (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)). Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Tao does not explicitly disclose determining that the probability meets or exceeds the first threshold and determining that the probability is equal to or below a second threshold higher than the first threshold. In an analogous art, Agnew discloses the probability of collision is used to calculate a confidence value which can determine whether a path should be changed (Agnew:  paragraphs 0019-0020).  The current path would have a weighted value of 1 since the vehicle would not need to determine an avoidance action (Agnew:  paragraph 0019).  Therefore, the confidence values of Agnew are analogous to the weighting factors of Tao as they both determine whether a certain segment should be taken.  However, in Agnew the factors are only used in a case of an avoidance action.  It would have been obvious to use the confidence values of Agnew in the system of Tao so that the vehicle can perform an avoidance action when the probability of a collision is higher than a threshold (Agnew:  paragraph 0019).  Claim 12 is rejected as applied above in rejecting claim 9.  Furthermore, Tao discloses: 
The method of claim 9, further comprising: 
identifying, based at least in part on sensor data acquired from a sensor on the vehicle, an object in the environment, wherein the second planned acceleration is based at least in part on the object (paragraphs 0039-0041:  the decision module may decide whether to overtake, yield, stop, or pass an object).  Claim 13 is rejected as applied above in rejecting claim 12.  Furthermore, 
The method of claim 12, further comprising: 
determining a probability that the object will impact travel of the vehicle (paragraph 0058:  the weighting factor is based on various factors including whether there are obstacles in the path (pedestrians, vehicles, obstructions, etc.); and 
determining a weighting factor associated with the second planned acceleration, wherein the second weighting factor is at least one of a linear function or a higher-order function of the probability, wherein the control acceleration is further based at least in part on the weighting factor (paragraph 0058:  the weighting factor is based on various factors including whether there are obstacles in the path (pedestrians, vehicles, obstructions, etc.).Claim 14 is rejected as applied above in rejecting claim 12.  Furthermore, Tao discloses: 
The method of claim 12, wherein the object is a first object, the method further comprising: 
identifying a second object in the environment (paragraph 0060:  detecting obstacles); 
determining a third planned acceleration of the vehicle along the planned path, the third planned acceleration being an acceleration of the vehicle responsive to the second object impacting the planned path of the vehicle (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 4th segment has the lowest cost, then the vehicle will proceed along with the 4th segment with the 4th acceleration profile); and 
wherein the control acceleration is further based at least in part on the third planned acceleration and a weighting factor associated with the third planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile).   Claim 15 is rejected as applied above in rejecting claim 14.  Furthermore, Tao discloses: 
The method of claim 14, further comprising: 
determining a first classification of the first object, wherein the second weighting factor is based at least in part on the first classification (paragraph 0058:  the weighting factor is based on various factors including whether there are obstacles in the path (pedestrians, vehicles, obstructions, etc.); and 
determining a second classification of the second object, wherein the third weighting factor is based at least in part on the second classification (paragraph 0058:  the weighting factor is based on various factors including whether there are obstacles in the path (pedestrians, vehicles, obstructions, etc.). Regarding claim 16, Tao discloses: 
Non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: 
determining, using a first process, a first planned acceleration for a vehicle to travel along a planned path through an environment (paragraphs 0060, 0101:  the speed component determines the plurality of speeds/accelerations that the vehicle can use for a portion of the path based on factors such as speed of obstacles, traffic conditions and road conditions); 
determining, using a second process, a second planned acceleration of the vehicle for the vehicle to travel along the planned path (paragraphs 0039-0041:  the decision module may decide whether to overtake, yield, stop, or pass an object); 
determining, based at least on the first planned acceleration and the second planned acceleration a control acceleration of the vehicle along the planned path, the control acceleration being different from the first planned acceleration and the second planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile); and 
controlling the vehicle to accelerate along the planned path according to the control acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)), where if the 3rd segment has the lowest cost, then the vehicle will proceed along with the 3rd segment with the 3rd acceleration profile). 	Though Tao discloses determining whether a vehicle is more likely or not to make a certain movement (paragraphs 0038:  for each object a prediction module predicts what the object will behave under the circumstances including whether a vehicle is more likely to turn left than right), Tao does not explicitly disclose determining an actual probability that the object will impact travel of the vehicle or the control acceleration comprising a function of the first planned acceleration and the second planned acceleration.  In an analogous art, Agnew discloses controlling the acceleration or deceleration of a vehicle based on a confidence value which is based on the probability of collision with the object (paragraph 0006, 0019, 0035, 0036).  It would have been obvious to one of ordinary skill in the art to calculate the probability of collision based on a confidence value to determine when to enact avoidance action (Agnew:  see abstract, paragraph 0019).  
Claim 17 is rejected as applied above in rejecting claim 16.  Furthermore, Tao discloses: 
The non-transitory computer-readable medium of claim 16, the operations further comprising: 
determining a first weighting factor associated with the first planned acceleration (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)); and 
determining a second weighting factor associated with the second planned acceleration, wherein the control acceleration is based at least in part on an optimization performed using the first planned acceleration weighted by the first weighting factor and the second planned acceleration weighted by the second weighting factor (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)).  Claim 18 is rejected as applied above in rejecting claim 17.  
The non-transitory computer-readable medium of claim 17, wherein the second weighting factor is based at least in part on a value of a probability an object will impact travel of the vehicle, a classification of the object, or a speed of the vehicle (paragraphs 0057-0060:  the path generator generates a weight for each segment (which each has its own acceleration profile)).  Claim 19 is rejected as applied above in rejecting claim 16.  Furthermore, Tao discloses: 
The non-transitory computer-readable medium of claim 16, the operations further comprising: 
identifying, based on sensor data, an object in the environment (paragraphs 0024, 0030: sensory system can include a radar unit which can sense objects within the local environment). 
Furthermore, Tao does not explicitly disclose determining that the probability meets or exceeds the first threshold and determining that the probability is equal to or below a second threshold higher than the first threshold. In an analogous art, Agnew discloses the probability of collision is used to calculate a confidence value which can determine whether a path should be changed (Agnew:  paragraphs 0019-0020).  The current path would have a weighted value of 1 since the vehicle would not need to determine an avoidance action (Agnew:  paragraph 0019).  Therefore, the confidence values of Agnew are analogous to the weighting factors of Tao as they both determine whether a certain segment should be taken.  However, in Agnew the factors are only used in a case of an avoidance action.  It would have been obvious to use the confidence values of Agnew in the system of Tao so that the vehicle can perform an avoidance action when the probability of a collision is higher than a threshold (Agnew:  paragraph 0019).  Regarding claim 20, Tao discloses: 
The non-transitory computer-readable medium of claim 16, wherein the determining the control acceleration further includes: 
predicting a future position of the vehicle and the object (paragraph 0062-0071:  a future speed can be determined based on the speed and predicted speeds of obstacles); 
determining a predicted acceleration associated with the future position (paragraph 0062-0071:  a future speed can be determined based on the speed and predicted speeds of obstacles); and 
determining the control acceleration based on the predicted acceleration (paragraph 0062-0071:  a future speed can be determined based on the speed and predicted speeds of obstacles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
08/23/2022Primary Examiner, Art Unit 3649